Title: To John Adams from Jonathan Jackson, 15 February 1786
From: Jackson, Jonathan
To: Adams, John


     
      Dear Sir
      Boston 15 Feby 1786—
     
     I had your very agreeable Letter of the 1st. Octobr in course after it’s date, which I have not before acknowledged nor the very obliging Note from Miss Adams accompanying it— you will please for me & Mr Tracy to thank that Lady for her kind Enquiries & good Wishes espressed for us & our families & to return their & our affectionate Compliments to Mrs. & Miss Adams— I hope that the Ladies enjoy the Air & Society in which they are placed—that they have Health & Peace of Mind—
     I wrote to you in Octr & then took the Liberty to introduce to your Acquaintance Mr Escott & his Partners, who were a Society with which I enjoyed as much real Sociability, & by whom I was treated with as much Hospitality as by any persons while abroad— if agreeable to you I hope that an Acquaintance is commenced between you & that you find them as I described them—
     Mr Parkinson is a Man of Information & Ingenuity— Had I been sure that to your Ladies it would have been agreeable, I should have proposed to Mrs. Reed an Acquaintance with them, tho’ mine with

her would perhaps scarcely authorize it— she is a Lady I got quite attached to for her very pleasing & agreeable manners— she is more of a domestic Woman than the fine Ladies of England commonly are, & was she & your Ladies to slide into an easy Acquaintance with each other I think they would both be pleased & enjoy it—
     I am writing to Mr Escott by this Conveyance & again meddling with what perhaps is impertinent— I have hinted to him my Wish that your Ladies & Mrs Reed should be brõt to Know each other—if my Interference should be construed by either of you to be impertinent, you will attribute it I hope to a well intentioned Zeal that others should enjoy like pleasures as I have—
     My Partner Mr Higginson wrote to you by one of the last Ships & anticipated every thing I could furnish you in the political Line & with much more Perspicuity & Method—
     I wish more than I expect to hear of a speedy & agreeable Termination of the Pursuits committed to your Charge, both with the Country you are placed in, & with the States of Barbary—
     By the time you return you will be practised I imagine in the Arts of defence, & get accustomed to the Attack of Scribblers & Party-Men, & with perfect Composure will be able to meet the most impudent unfounded Assertions— even Kings in the Country you are in must learn to live easy under these or not to be easy at all— in this respect it is an extraordinary people— while I was in their Country I never heard of but one person of importance enough to attack & vilify that had escaped the Arrows of Detraction—& that was said to be their present Queen, indeed it was once attempted on her but an universal Disapprobation of it had discouraged a Renewal— from all that was said of her I was led to think her a valuable domestic Character— indeed it was generally said that she had the Discretion never to meddle with their Politics, which if true is much in her favour, & a rare instance I believe in the Courts of Europe—
     When you have Leisure my good Sir your Communications upon any Subject you may think worthy your pen will always be most agreeable to me— I have very seldom seen your Son since his Arrival— I am told that he is a very hard & close Student & confines himself to Haverhill almost entirely at present—
     If you meet Doctr Price & Mr Benja Vaughan at any time you will oblige me to present them with my respectfull Compliments—
     With great respect & esteem / I am dear Sir / your friend & most obedt Servt
     
      Jona Jackson
     
     